DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/03/2019 and 6/07/2020 have been considered by the examiner.
Drawings
The drawings submitted on 1/03/2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 24, as filed on 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 14 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/092508 A1 (= US 2018/0366653 A1) to He et al.
Regarding claims 1, 14 and 24, He discloses a polycyclic compound and an OLED comprising the same, wherein the compound is the following (p. 22):

    PNG
    media_image1.png
    360
    378
    media_image1.png
    Greyscale
.
This compound is a species of the claimed compound: X = Si(Me)2, Y = B, Ar1 = C6 aryl, b = 0, a = 1, R1 = NAr2Ar3, wherein Ar2 is a substituted heteroaryl group and Ar3 is an aryl group, and Ar2 and Ar3 bond to form a ring. Claims 14 and 24 are therefore .

Claims 1-2, 4, 6, 9-11, 14, 15, 17, 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0019415 A1 to Nakano et al.
	Nakano discloses an OLED having the configuration of anode/HIL/HTL/EML/ ETL/EIL/cathode (see figures) wherein the EML comprises a host material and a TADF material emitting light of 440-460 nm (p. 46) and wherein the TADF material is typified by the following polycyclic compound (p. 16):

    PNG
    media_image2.png
    303
    347
    media_image2.png
    Greyscale
.
This compound is a species of the claimed compound: X = Si(Me)2, Y = B, Ar1 = substituted C6 aryl, b = 0, a = 1, R1 = formula 2 in claim 2, wherein Z = Si(Me)2, n = 1, c = 0. The claimed electrode materials are disclosed on page 47. Claims 1-2, 4, 6, 9, 11, 14, 15, 17, 19 and 24 are therefore anticipated. The features of claim 10 can be found in . 

Claims 1-2, 4, 6-9, 13-15, 17, 19-21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0287090 A1 to Sato et al.
	Sato discloses a polycyclic compound and an OLED comprising the same, the compound is typified by the following species (p. 8):

    PNG
    media_image3.png
    293
    423
    media_image3.png
    Greyscale
.
This compound is identical to compound 59 in claims 13 and 23. The description of the OLED and the claimed electrode materials are disclosed on pages 63-85. The polycyclic compound is included in the EML as a TADF dopant (pp. 83-84). Consequently, claims 1-2, 4, 6-9, 13-15, 17, 19-21 and 23-24 are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/092508 A1 (= US 2018/0366653 A1) to He et al.
	Regarding claim 11, the device of claim of claim 1 is disclosed by He et al. as explained above. The prior art device emits light of 300-1,000 nm [0122]. Thus, while a device comprising the compound 6-5 in the EML and emitting light of ≤ 510 nm is not exemplified, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the prior art device by employing compound 6-5 as a host material in the EML in an OLED that emits light of 300-1,000nm, such as and including 300-510 nm, because the modification represents nothing more than a routine and non-consequential variation within the boundary of the prior art inventive scope. 

Claims 7, 8, 13, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0019415 A1 to Nakano et al.
Regarding claims 8 and 21, the device of claim 1 is disclosed by Nakano as explained above. Nakano teaches that the X in the general compound (p. 1)

    PNG
    media_image4.png
    259
    240
    media_image4.png
    Greyscale

can be SiR’R” wherein R’ and R” are substituted or unsubstituted C1-C30 alkyl groups or C6-C30 aryl groups or C2-C30 heteroaryl groups [0007]. Thus, while a device wherein the polycyclic compound is one in which X is as defined in claim 8 is not exemplified, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the prior art device by employing, for example, a compound similar to the compound 30 cited above but having the dimethylsilylene replaced with, say, a di(C3-10)alkylsilylene or a diphenylsilylene, because the modification represents nothing more than a routine and non-consequential variation within the boundary of the prior art inventive scope. 
	Similarly, regarding claims 13 and 23, Nakano teaches that the amine group that is attached to the boron-containing ring system includes (see pages 8-9)

    PNG
    media_image5.png
    273
    252
    media_image5.png
    Greyscale
,  
    PNG
    media_image6.png
    276
    249
    media_image6.png
    Greyscale
,  
    PNG
    media_image7.png
    275
    337
    media_image7.png
    Greyscale
, and 
    PNG
    media_image8.png
    279
    336
    media_image8.png
    Greyscale

wherein L1 can be a direct linkage [0056], R9-R16 and Z1,2 can be hydrogen [0055], [0058]. If the amine group in compound 30 is replaced by one of these groups, and the dimethylsilylene replaced with a diphenylsilylene, the compound would be identical to compound 74, 75, 77 or 78. In other words, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the prior art device by employing the compounds that are identical to compounds 74, 75, 77 and 78 of claim 13 because the modification represents a routine and non-consequential variation within the boundary of the prior art inventive scope. Claims 7 and 20 are obvious for the same reasons. 
Allowable Subject Matter
Claims 3, 5, 12, 16, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The compound of claim 16 is not disclosed or rendered obvious by the prior art of record.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762